 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   ANTHONY JETTON,                              1:18-cv-01091-AWI-GSA-PC
11                 Plaintiff,                     ORDER ADOPTING FINDINGS AND
12                                                RECOMMENDATIONS IN FULL
           vs.
                                                  (ECF No. 15.)
13   JOHN DOE #1, et al.,
                                                  ORDER DISMISSING CASE, WITH
14                 Defendants.                    PREJUDICE, FOR FAILURE TO STATE A
15                                                CLAIM

16                                                ORDER FOR CLERK TO CLOSE CASE
17

18          Anthony Jetton (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On November 22, 2019, findings and recommendations were entered, recommending that
22   this case be dismissed based on Plaintiff’s failure to state a claim upon which relief may be
23   granted under § 1983. (ECF No. 15.) On December 19, 2019, Plaintiff filed objections to the
24   findings and recommendations. (ECF No. 16.)
25          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
26   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
27   including Plaintiff’s objections, the court finds the findings and recommendations to be supported
28   by the record and proper analysis.

                                                     1
 1         Accordingly, THE COURT HEREBY ORDERS that:
 2         1.    The Findings and Recommendations issued by the Magistrate Judge on November
 3               22, 2019, are adopted in full;
 4         2.    This action is dismissed, with prejudice, based on Plaintiff’s failure to state a
 5               claim upon which relief may be granted under § 1983; and
 6         3.    The Clerk of Court is directed to close this case.
 7
     IT IS SO ORDERED.
 8

 9   Dated: March 4, 2020
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  2
